Citation Nr: 1824165	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an increased evaluation in excess of 30 percent for a left knee disability.

4.  Entitlement to an increased evaluation in excess of 20 percent for a right knee disability.

5.  Entitlement to an increased evaluation in excess 10 percent for a left knee scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to February 1979.  The Veteran died in July 2017.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was afforded a Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2017.  


FINDING OF FACT

According to data from the VA Medical Center, the Veteran died in July 2017, while his appeal was pending on the claims for service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder, and hepatitis C as well as the claims for increased evaluations for the bilateral knee disabilities and left knee scar.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to review the appeal.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to data from the VA Medical Center, the Veteran died in July 2017, while his appeal was pending on the claims for service connection for an acquired psychiatric disability, to include PTSD and bipolar disorder, and hepatitis C as well as the claims for increased evaluations for the bilateral knee disabilities and left knee scar.

As the Veteran died during the pendency of the appeal, as a matter of law, the appeal does not survive his death, and the appeal must be dismissed for lack of jurisdiction.  38 U.S.C. § 7104 (a); 38 C.F.R. § 20.1302; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54   (1994).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).


ORDER

The appeal is dismissed.


____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


